Citation Nr: 1432999	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for open angle glaucoma, rated as 30 percent disabling effective December 10, 2008, as 70 percent disabling effective January 10, 2012, and as 80 percent disabling effective October 10, 2013.

2.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1971 and from April 1972 to April 1989. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A copy of the transcript has been reviewed and associated with the file.

In December 2011 and April 2013, the Board remanded the claims remaining on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

In a January 2014 rating decision, the AOJ granted service connection for depressive disorder not otherwise specified, a matter previously on appeal before the Board.  This was a substantial grant of the benefit sought.  The Veteran did not appeal the determination and that matter is no longer in appellate status.  

A January 2014 memorandum to the file indicates that the AOJ determined that entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities was an inferred issue and it was referred for development.  In addition, an informal claim for a TDIU was received from the Veteran on February 25, 2014.  As the matter is being developed by the originating agency and is not ripe for appellate review, the Board will not address it at this time.   


FINDINGS OF FACT

1.  On February 25, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of an increased disability rating for open angle glaucoma.

2.  A chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the lumbar spine was not exhibited within the first post service year; and a chronic low back disability was not caused or aggravated by service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of a higher disability rating for open angle glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A low back disability was not incurred or aggravated in service; lumbar spine arthritis may not be presumed to have been incurred therein; and a low back disability is not proximately due to or the result of service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran is service connected for open angle glaucoma and had sought an increased rating higher than the 10 percent rating assigned.  Following a January 2014 decision issued by the Appeals Management Center (AMC), which increased the assigned rating for open angle glaucoma to 30 percent effective December 10, 2008, to 70 percent effective January 10, 2012, and to 80 percent effective October 10, 2013, the Veteran indicated in correspondence received on February 25, 2014 that he was satisfied with the assigned rating for open angle glaucoma.  In addition, in a Post-Remand Brief dated June 12, 2014, the Veteran's representative also reported that the Veteran was satisfied with the assigned rating for open angle glaucoma and the representative offered no further argument with respect to that issue.

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of an increased rating for open angle glaucoma.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional July 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, service personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  The Board has also reviewed the Veteran's paperless Virtual VA and Veterans Benefits Management System (VBMS) claims files, highly secured electronic repositories that are used to store and review documents involved in the claims process, and has considered VA treatment records associated with those files.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the June 2011 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to substantiate the service connection claim for a back disability, including on a secondary basis.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

III.  Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran contends that he has a low back disability that was incurred during military service and aggravated by his service-connected right and left knee disabilities.  In a June 2011 statement, he asserted that he has a low back disability due to a May 1972 automobile accident, which he described as "so traumatic, [he nearly lost [his] life."  He stated that he injured his left eye and also his back.  He stated that he severely reinjured his lower back when he was involved in a second automobile accident in Germany.  In June 2011, he also testified that during military service he was "involved in three automobile accidents that nearly cost" his life.  He indicated that the accidents occurred in Alabama, Kansas, and Germany. 

A January 1981 service treatment record reflects the Veteran's complaint of low back pain for five days since pushing a vehicle that was stuck.  On examination, there was some pain with flexion.  The assessment was management.  

An August 1983 emergency record reflects the Veteran's complaint of low back pain for two days.  He denied injury.  The assessment was low back strain.  During an October 1983 sick call, the Veteran complained of a history of lower back and abdominal pain after running the last three days.  The assessment included back pain - muscle pain/strain with radiation to abdomen with running.  He was advised to stop running for seven days.  During a follow-up visit a few weeks later in October 1983, the Veteran stated that he did not have problems and his back pain had resolved.  The assessment was back pain resolved.

In reports of medical history dated in June 1968, February 1971, April 1972, October 1981, and February 1983 the Veteran denied currently or ever having back trouble of any kind or recurrent back pain.

In reports of medical examination dated in June 1968, February 1971, April 1972, September 1975, May 1978, October 1981, and February 1983, clinical evaluation of the spine was reported as normal.  In a May 1988 report of medical history, the Veteran reported recurrent back pain.  In a February 1989 retirement report of medical history, he denied recurrent back pain.  On retirement examination in February 1989, clinical evaluation of the spine was reported as normal.

Post-service treatment records from Air University Regional Hospital at Maxwell Air Force Base dated from June 1989 to July 1998 include an August 1991 record, which reflects that the Veteran presented for emergency treatment for a right CVA (cerebrovascular accident).  He reported that it was painful to move.  He was examined and evaluated for a urinary tract infection.  The objective findings pertained to the abdomen, and the examiner noted that the "rest of the exam [was] okay."  The assessment was right CVA pain, muscles.  No [urinary tract infection].  In another section of the same report the assessment listed was "acute [lumbosacral] spine."

Treatment records from the Montgomery VA Medical Center (VAMC) dated from April 1990 to March 1998 and from March 2005 to June 2006 document many orthopedic complaints; however, they are silent for complaints, findings, diagnosis, or treatment for low back pain.

A March 1998 private treatment record from R. Miller-Frost, M.D., indicates that the Veteran reported upper respiratory infection symptoms, and a chest x-ray was obtained because the Veteran reported posterior lower back discomfort.  Dr. Miller-Frost concluded that the Veteran's complaint seemed likely related to some coughing.

Private treatment records from K. Thompson, M.D., indicate that the Veteran complained of aching low back pain in June 1999.  On examination, no significant muscle, bone, or joint finding was present; neurological examination was grossly normal; and there was no abnormal tenderness or guarding detected.  A low back disability was not diagnosed.  The same complaint and physical examination findings were listed in some subsequent treatment records from Dr. Thompson.

A September 1999 treatment record from R. Miller-Frost, M.D., reflects the Veteran's complaint of some intermittent trouble with pains in both sides of his lower abdomen and into his back, which he attributed to gas and Glucophage.  Because he was not due to see his cancer and gastrointestinal physicians for a couple months, a CT of the abdomen was ordered.  A back disability was not diagnosed.  Another note dated in September 1999 indicates that the Veteran requested something for his back pain, which seemed to move around due to a lot of positioning at his job as a computer operator.  He stated that he sits a lot.  A back disability was not diagnosed; however, Flexeril and Celebrex were prescribed.  

During a new patient visit to the Montgomery VAMC "Red Team" in December 1999, the Veteran's complaints included lower abdominal pain that radiates around from the back.  He endorsed having back aches.  The assessment was low back pain.  A December 1999 VA lumbosacral spine x-ray was reported as normal.  The impression of a January 2000 VA lumbar spine CT scan was small posterior central and left paramedian disc herniation, L5-S1.  Clinical history noted a history of colon cancer and lumbar pain.

An August 2000 VA nursing note reflects the Veteran's report that he was having a lot of pain in his lower back and right hip, down the back of his right leg.

During a February 2001 VA annual examination, the Veteran described abdominal discomfort.  On a review of systems, he reported having lumbar disc disease.  In May 2001 a VA doctor prescribed Ultram for back pain and advised the Veteran to make an appointment with his usual physician for any refill needed.  In February 2002 he presented for an unscheduled visit, requesting a refill of Esgic for his history of low back pain.  The prescription was refilled and he was advised to follow up with his doctor.  A September 2003 nursing screening note reflects the Veteran's complaints of low back pain, abdominal pain, and chest pain.  He was observed ambulating without an assistive device with a steady gait.

The Veteran's claim for service connection for "pain in lower back" was received in February 2006.  He asserted that he had constant pain in his lower back "due to arthritis and improper weight balance of leg and knee condition."  He stated that he was "repeatedly seen by doctors for this condition," citing 1983 service treatment records and his VAMC treatment records.

April 2009 VA treatment records reflect the Veteran's report of low back and left side pain that began the same day or three days earlier without injury.  He stated that his pain radiated from the lower left and came up to the left side under his rib cage.  The Veteran had another VA lumbar spine x-ray examination in July 2009.  The reason for the study and clinical history noted left parasternal pain.  Findings were reported as follows: lumbar vertebral bodies are normally aligned; no focal disk space narrowing at any level; no compression deformities are seen; the spinous and transverse processes are normal; no evidence of a pars interarticularis defect.  The impression was normal examination of the lumbar spine.

The Veteran was afforded a VA examination in March 2012 to evaluate the nature and etiology of his claimed low back disability.  He reported that he injured his lower back when he was at Fort Riley in 1981 and that he had x-rays, was given medications, and placed on light duty.  He stated that over the years he had been noticing more problems in the lower back.  The examiner noted that the Veteran was observed to ambulate normally without the use of any cane or any assistive device in the hallway.  The impression of a lumbar spine x-ray was straightening of lumbar spine from muscular spasm; unremarkable otherwise.  Following a review of the claims file and physical examination, the diagnosis was lumbar strain.  The examining physician opined that the lumbar strain was not related to military service because the Veteran's service treatment records were negative for any treatment of a low back condition and VA records revealed an acute onset of low back pain without injury in April 2009.

Another VA examiner reviewed the Veteran's claims file and opined in a November 2012 addendum report that the Veteran's low back strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; and that the Veteran had no disability of the low back that was likely caused by his service-connected knees.  In support of the conclusion, the examiner observed that x-rays of the lumbar spine were normal except for muscle spasm, and the Veteran was diagnosed with a lumbar strain.  The examiner explained that a low back strain is a series of muscles and ligaments in the back that hold the bones of the spinal column in place.  The muscles can be strained by stretching them too far, causing tiny tears in the tissue.  The muscles are then weakened, so they may not be able to hold the bones of the spinal column in place correctly.  The spine becomes less stable, causing low back pain.  The examiner reported that low back strain can be caused by extreme physical exertion, falling, bending or crouching repeatedly, or lifting heavy objects when out of shape.  Accordingly, the examiner opined that it was less likely than not that the Veteran's low back strain was secondary to his service-connected bilateral knee disabilities.

The Veteran was afforded a VA spine examination with an orthopedic surgeon in June 2013.  The Veteran reported an onset of back pain in 1990 and stated that he was treated with medication for the condition both in and out of service.  The impression of a lumbosacral spine x-ray performed in conjunction with the examination was calcified posterior wall of abdominal aorta, normal sacroiliac joints with small osteophyte of L4 from minimal early changes of spondylosis, mild straightening of upper lumbar spine from muscular spasm.  Following a review of the claims file and physical examination, the diagnosis was strain.

The examiner opined that the Veteran's back strain was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The orthopedic surgeon explained that there was inadequate documentation of the back condition being made worse from his bilateral knee condition.  The surgeon also reported that the preponderance of medical literature also fails to support any such contention.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for a low back disorder, diagnosed as lumbar strain, is not warranted.

The Veteran is competent to describe symptoms he experiences such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a low back disability as such matters require radiological testing and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that his current disability, a lumbar strain, is medically related to his complaints of back pain in 1981 and 1983 or to his service-connected bilateral knee disabilities.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to a continuity of symptomatology of back problems since 1983, the Board finds that the Veteran's assertion that he has experienced ongoing low back problems since active military service is unsupported by the medical evidence of record.  As noted above, the Veteran reported a five-day history of back pain in January 1981 after pushing a truck; a back disorder was not diagnosed.  He reported two separate incidents of low back pain in 1983, which was diagnosed as low back strain on each occasion.  In August 1983, he reported a two-day history of back pain without injury and in October 1983 he reported a three-day history of back pain after running.  After an October 1983 follow up visit, which diagnosed low back pain resolved, more than five years of service treatment records are silent for complaints of back pain or problems and subsequent examination reports documented a normal spine on clinical evaluation, including on retirement examination in February 1989.  Here the records documented isolated incidents of low back pain and a low back strain that resolved in October 1983.

Similarly, post-service medical evidence of record does not support a continuity of back pain symptomatology since military service, including the 1983 low back strains.  The Board observes that the August 1991 record from Maxwell Air Force Base included an assessment of "acute [lumbosacral] spine."  However, in addition to not actually reflecting an assessed spine disorder, the body of the report does not document any examination findings pertinent to the back.  Therefore, the August 1991 record does not provide a competent diagnosis of a spine disability.  Moreover, the next documented subjective complaints of back pain were during private treatment in March 1998 and June 1999; however, the Veteran's pain was attributed to coughing by his physician in 1998 and clinical examination did not reveal a back disability in June 1999.  Furthermore, the Veteran did not present with complaints of ongoing, chronic low back pain and he did not attribute his low back pain to military service or to his knees during these medical visits.

Accordingly, the Board finds that the service treatment records, reflecting isolated complaints of low back pain that resolved in October 1983, and post-service VA and private treatment records dating since June 1989 tend to contradict the assertion that the Veteran experienced ongoing back problems since military service, including as a result of motor vehicle accidents.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Turning to the medical opinion evidence, the Board finds the medical opinion by the March 2012 VA examiner adequate to decide the claim for service connection on a direct basis.  Here, the examiner explained after reviewing the claims file and examining the Veteran that service treatment records were negative for treatment of a low back condition and VA records revealed an acute onset of low back pain without injury in April 2009.

The Board acknowledges that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Here, the Board has determined that service treatment records and post-service private and VA treatment records provide competent evidence that addresses whether a chronic back disability has existed since military service and whether a continuity of back symptomatology has existed since military service.  That competent medical evidence reflects episodes of back pain that resolved in October 1983 without evidence of a continuity of symptomatology during the remainder of the Veteran's service or for many years after service.  The Board finds that the Veteran's statements regarding a continuity of back symptomatology since military service are unsupported by the medical evidence of record.  Moreover, he filed at least four claims for compensation from 1988 to 2001 and never mentioned back disability.  It seems reasonable that if he had continuous back problems related to service, he would have mentioned this when filing earlier claims for compensation since he was aware of the program.  The Board does not find statements regarding continuity of back symptoms since service to be credible.  Accordingly, while the examiner's opinion is somewhat imprecise, the Board finds that it is adequate in that service treatment records, in fact, document that the Veteran's low back strain resolved in October 1983 without further problems during service and because post-service medical evidence documents some acute complaints of back pain without evidence of a disability until many years after service.

Moreover, evidence of a prolonged period without medical complaint, such as the Veteran's report of resolved back symptoms in 1983 until re-experiencing back pain around 1999, and the amount of time that elapsed since active service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding service connection for a low back strain as secondary to service-connected bilateral knee disabilities, the Board finds that the November 2012 VA opinion is persuasive and probative evidence against the claim.  The examiner opined that it was less likely than not that the Veteran's knee disabilities caused his low back strain.  The examiner explained how a lumbar strain occurs and affects muscles and ligaments and identified causes of low back strains, which did not include knee disabilities.

Finally, the Board finds that the June 2013 VA opinion is persuasive and probative evidence against the claim for service connection for a lumbar strain on the basis of aggravation by service-connected knee disabilities.  The orthopedic surgeon explained that there was inadequate documentation of the back being made worse from the Veteran's knees and a preponderance of medical literature fails to support any such contention regarding aggravation.

In addition to considering the claim for service connection on a direct basis, the Board has considered whether service connection is warranted on a presumptive basis.  The January 2000 CT scan that revealed a small posterior central and left paramedian disc herniation at L5-S1 and the June 2013 lumbar spine x-ray report that identified minimal early changes of spondylosis were the first images that provided evidence of arthritis.  Because, however, arthritis was first shown many years after separation from service, service connection on a presumptive basis is not warranted.

The question involved regarding causation is medical in nature.  As discussed above, the negative medical opinions of the VA examiners are probative, persuasive evidence against the claim.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a low back disability.


ORDER

The appeal as to the issue of an increased disability rating for open angle glaucoma is dismissed.

Entitlement to service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


